


110 HR 5196 IH: To suspend temporarily the duty on UNITRONIC LIYCY-type

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5196
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on UNITRONIC LIYCY-type
		  350-volt Multi-conductor copper cable, PVC (Polyvinylcarbonate) insulation, 8.9
		  millimeter diameter.
	
	
		1.UNITRONIC LIYCY-type 350-volt
			 Multi-conductor copper cable, PVC (Polyvinylcarbonate) insulation, 8.9
			 millimeter diameter
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00UNITRONIC LIYCY-type 350-volt Multi-conductor copper cable, PVC
						(Polyvinylcarbonate) insulation, 8.9 millimeter diameter. LAPP Part Number
						34608 (provided for in subheading 8544.49.30)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
